SPRAGUE, District Judge,
in the course of his charge, laid down the law substantially as follows:
To charge the defendants, the government must make out: 1st. That the officers were obstructed in the lawful discharge of their-duty. 2d. That this was done by the defendants, forcibly. 3d. That the acts of force were done knowingly and intentionally. In order to justify the United States officers in seizing goods, probable cause must be shown for seizure. They must have reasonable cause to believe that some violation of the revenue acts has taken place. Salvage goods are liable to duty, if of any value. The rags in question were liable to duty, on the beach, if of ’Value, but otherwise, if worthless. The duties,, in such case, are to be assessed upon their'value as they lay on the beach, and not on the enhanced value, given by subsequent labor.- If these rags were worthless on the beach, and Young knew it, and knew that they were not liable to duty, then there was no probable cause of seizure. And further, in order to maintain this indictment, the government must prove an actual seizure of the rags by Young or Hall, and that the defendants knew of this seizure. They must also prove that the officer took the goods into his custody, and continued to hold them, until forcibly ousted by the defendants. If the seizure was abandoned by the officer, the Messrs. Cook had a right to take the rags. Or if the acts of the officer were such as to induce the defendants to believe, either that no seizure had been made, or, if made, that it had been abandoned; and if the defendants did really so believe, and acted in good faith, in removing the goods, then they were not guilty of the offence charged in this indictment. But, on the other hand, if the goods had been rightfully seized, and were in the custody of the officer, and the defendant, knowing these facts, forcibly and wilfully deprived him of the possession, and carried the goods away, then the indictment is maintained.
The jury returned a verdict of not guilty, as to each of the three defendants.